internal_revenue_service number release date index number ----------------------- ----------- --------------------------- ------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ---------------- telephone number -------------------- refer reply to cc ita b05 plr-141159-15 date date --------------------- --------------------- ----------------------------------------------------------------- --------------------------- ---------- a b_trust c partnership d state e f g h note -------------------------------------- x y z year -------- --------------------------- ------- --------------- ---------------------------------------------------- -------------------------------------------- ----------------------------------------------------- dear ----------------------- this ruling is in reference to a request for a private_letter_ruling dated date submitted by your authorized representative specifically you are requesting a ruling that under the facts described below a waiver by trust c and partnership d of their pro_rata share of a distribution by h of proceeds from the sale of note will not result in dividend income to either trust c or partnership d facts trust c is revocable_trust in state e a and b are the beneficiaries and co-trustees of trust c prior to year trust c was the sole shareholder of g a corporation in year g entered into a merger agreement with f a publicly traded corporation whereby f was renamed h remained publicly traded and g became a wholly-owned subsidiary of h as consideration for this merger trust c exchanged its stock in g for ownership of approximately x of the post-merger shares of h stock the pre-merger shareholders of f owned the remaining approximately y of the post-merger shares of h stock plr-141159-15 at the time of the merger f owned note a subordinated debt_instrument related to a prior business venture as a result of the degree of uncertainty as to the amount of any payment the holder of note might eventually receive f and g were not able to agree on a price for note while negotiating the merger in order to proceed with the merger f and g agreed that for purposes of determining merger consideration owed to trust c the fair value of note would be zero the parties further agreed that in the event that h disposed of note within three years of the merger the proceeds from such disposition would be distributed to all shareholders of h other than trust c or related transferees of trust c and trust c agreed on behalf of itself and any related transferees to waive any and all rights to its pro_rata share of such a distribution pursuant to the merger agreement any sale of note and subsequent distribution of proceeds was to be solely controlled by a committee of directors of h designated by f later in year trust c transferred a portion of its holdings in h equal to approximately z of the post-merger shares of h stock to partnership d a limited_liability_company established for estate_planning purposes and taxed as a partnership for federal_income_tax purposes partnership d is owned by trusts formed for the benefit of the children of a and b partnership d as a related transferee of trust c acknowledged and agreed to the terms of the merger related to any distributions from the disposition of note finally before the end of year but after the merger h disposed of note in a sale and is currently planning to distribute the proceeds of such sale as a dividend to its shareholders other than trust c and partnership d the nonwaiving shareholders trust c and partnership d make the following representations there is a bona_fide business reason for the proposed waiver of dividends because the waiver was an express condition of the merger between f and g therefore the waiver will permit pre-merger shareholders of f to obtain the full value of their holdings and prevent trust c and partnership d from receiving windfall profits from property they do not own the relatives of the members and beneficiaries of trust c and partnership d are not in a position to receive in the aggregate more than percent of the total dividends attributable to proceeds from the disposition of note trust c and partnership d recognize that a ruling issued on the proposed waiver of dividends will not be effective if any change in the stock ownership enables nonwaiving relatives of the members and beneficiaries of trust c and partnership d to receive more than percent of the total dividends attributable to proceeds from the disposition of note unless the change occurs because of death plr-141159-15 trust c and partnership d acknowledge that a ruling issued on a proposed waiver of dividends transaction will not be effective for a period longer than three years from the date of the ruling law and analysis sec_61 of the internal_revenue_code provides that except as otherwise provided in subtitle a gross_income means all income from whatever source derived including dividends generally a majority shareholder who agrees to waive dividends while other shareholders receive theirs does not realize income if there is no family or direct business relationship between the majority and minority shareholders and the waiver is executed for valid business reasons rev_rul 1953_1_cb_178 however the waiver by a majority shareholder of the right to receive a pro_rata share of any dividends_paid by a corporation will not be recognized for income_tax purposes where such dividends are paid to the relatives as minority shareholders as increased dividends and the waiver results primarily in a benefit to the relatives in general if minority shareholder relatives benefit from a majority shareholder's dividend waiver income is realized by the majority shareholder to the extent of the increased distribution to the related shareholders resulting from the waiver see revrul_56_431 1956_2_cb_171 revproc_67_14 lists the conditions under which the service will consider a request for a ruling on a proposed waiver of dividends transaction when the waiving and nonwaiving shareholders are individuals the following four conditions must be satisfied a bona_fide business reason must exist for the proposed waiver of dividends the relatives eg brothers sisters spouse ancestors and lineal_descendants of the waiving shareholder must not be in a position to receive more than percent of the total dividends distributed to the nonwaiving shareholders the ruling is not effective if any change in stock ownership other than death enables nonwaiving relatives to receive more than percent of the dividend and a ruling issued on a proposed waiver of dividends transaction will not be effective for a period longer than three years from the date of the ruling trust c is a revocable_trust and partnership d is a partnership because trust c and partnership d are not individuals revproc_67_14 is not determinative of whether a ruling_request on a proposed dividend waiver will be considered however some of the conditions listed in revproc_67_14 are appropriate for determining whether the service will consider a request for a ruling on a proposed waiver of dividends transaction when the waiving shareholders are a revocable_trust or a partnership one condition that is applicable is the existence of a bona_fide business_purpose in this ruling_request it is represented that there is a bona_fide business reason for the proposed waiver of dividends because the waiver was an express condition of the plr-141159-15 merger between f and g therefore the waiver will permit pre-merger shareholders of f to obtain the full value of their holdings and prevent trust c and partnership d from receiving windfall profits from property they do not own as stated above trust c and partnership d are a revocable_trust and a partnership respectively and therefore cannot have relatives as defined in revproc_67_14 however a and b who are the beneficiaries and co-trustees of trust c and the children of a and b who are the beneficiaries of the trusts that are the members of partnership d can have relatives within the meaning of revproc_67_14 in this case it is represented that relatives of the members and beneficiaries of trust c and partnership d are not in a position to receive in the aggregate more than percent of the total dividends attributable to proceeds from the disposition of note trust c and partnership d also recognize that this ruling will no longer be applicable if any change in the stock ownership enables nonwaiving relatives of the members and beneficiaries of trust c and partnership d to receive more than percent of total dividends attributable to proceeds from the disposition of note unless the change occurs because of death furthermore trust c and partnership d understand that pursuant to revproc_67_14 a ruling issued on a proposed waiver of dividends transaction will not be effective for a period longer than three years from the date of the ruling conclusion based on the information submitted the applicable law and the representations made we conclude that a bona_fide business reason does exist for the proposed dividends waiver and that nonwaiving shareholders who are relatives of the members and beneficiaries of trust c and partnership d are not in a position to receive in the aggregate more than percent of the dividends distributed by h that result from h’s sale of note accordingly the waiver by trust c and partnership d of the dividends resulting from the sale of note will not result in gross_income to either trust c or partnership d this ruling will no longer be applicable if any change in the stock ownership enables nonwaiving relatives of the members and beneficiaries of trust c and partnership d to receive more than percent of the total dividends attributable to h’s sale of note unless the change occurs because of death in addition this ruling will not be effective for a period longer than three years from the date of the ruling a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-141159-15 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made when it is disclosed under sec_6110 in accordance with the powers of attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely william a jackson branch chief branch income_tax accounting cc
